UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2014 Date of Reporting Period: 03/31/2014 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 03/31/2014 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 56.52% $ 648,000 Prudential Financial, Inc. 04/01/2014 0.18 % $ 648,000 640,000 UnitedHealth Group Incorporated 04/01/2014 0.15 % 640,000 400,000 UnitedHealth Group Incorporated 04/01/2014 0.17 % 400,000 700,000 Bank of Nova Scotia New York Agency (The) 04/02/2014 0.17 % 699,997 1,000,000 Southern Company Funding Corporation 04/03/2014 0.14 % 999,992 375,000 UnitedHealth Group Incorporated 04/04/2014 0.14 % 374,996 2,000,000 Stanley Black & Decker, Inc. 04/09/2014 0.17 % 1,999,924 1,147,000 Toyota Motor Credit Corporation 04/09/2014 0.14 % 1,146,964 2,554,000 Rockwell Automation, Inc. 04/10/2014 0.13 % 2,553,917 1,400,000 Toyota Motor Credit Corporation 04/10/2014 0.14 % 1,399,951 1,217,000 UnitedHealth Group Incorporated 04/14/2014 0.16 % 1,216,930 1,000,000 Wisconsin Energy Corporation 04/16/2014 0.16 % 999,933 333,000 Prudential plc 04/23/2014 0.13 % 332,974 400,000 Southern Company Funding Corporation 04/25/2014 0.11 % 399,971 750,000 ConocoPhillips Qatar Funding Ltd. 04/28/2014 0.09 % 749,949 2,000,000 Southern Company Funding Corporation 04/30/2014 0.17 % 1,999,726 1,500,000 Swedbank 05/01/2014 0.13 % 1,499,838 248,000 ING (U.S.) Funding LLC 05/02/2014 0.15 % 247,968 1,352,aribas Finance Inc. 05/06/2014 0.15 % 1,351,803 1,460,aribas Finance Inc. 05/06/2014 0.15 % 1,459,787 500,aribas Finance Inc. 05/06/2014 0.15 % 499,927 250,000 Bank of Nova Scotia New York Agency (The) 05/07/2014 0.20 % 249,951 1,340,000 ING (U.S.) Funding LLC 05/07/2014 0.15 % 1,339,799 1,521,000 ING (U.S.) Funding LLC 05/07/2014 0.13 % 1,520,802 1,265,000 Stanley Black & Decker, Inc. 05/16/2014 0.22 % 1,264,652 431,000 Nordea Bank AB 06/02/2014 0.16 % 430,881 575,000 ConocoPhillips Qatar Funding Ltd. 06/06/2014 0.14 % 574,852 1,500,000 Nordea Bank AB 06/12/2014 0.16 % 1,499,520 1,200,000 Nordea Bank AB 06/12/2014 0.16 % 1,199,616 500,000 National Australia Funding (Delaware) Inc. 06/16/2014 0.16 % 499,831 1,027,000 Bank of Nova Scotia New York Agency (The) 06/25/2014 0.19 % 1,026,539 2,500,000 Commonwealth Bank of Australia 06/27/2014 0.15 % 2,499,094 468,000 Commonwealth Bank of Australia 06/30/2014 0.17 % 467,807 900,ank, N.A. 07/01/2014 0.18 % 899,590 2,000,000 Prudential Financial, Inc. 08/04/2014 0.21 % 1,998,542 450,000 Prudential plc 08/11/2014 0.21 % 449,654 250,000 Prudential plc 08/11/2014 0.23 % 249,789 1,000,000 Prudential plc 09/11/2014 0.25 % 998,868 1,000,000 Prudential plc 10/09/2014 0.37 % 998,037 TOTAL COMMERCIAL PAPER 39,790,371 - CORPORATE NOTES 11.88% 2,500,000 Wells Fargo & Company, 4.625% 04/15/2014 0.19 % 2,504,304 1,625,000 Bank of Montreal, 0.71%(a) 04/29/2014 0.19 % 1,625,650 2,795,000 American Express Company, 7.25% 05/20/2014 0.38 % 2,821,102 1,398,unding Corp, 5.40% 06/10/2014 0.20 % 1,411,912 TOTAL CORPORATE NOTES 8,362,968 U.S. GOVERNMENT AGNECY SECURITIES 20.93% 112,000 Federal Home Loan Banks 04/02/2014 0.07 % 112,000 100,000 Federal Home Loan Banks 05/01/2014 0.08 % 99,993 2,000,000 Federal Home Loan Banks 05/07/2014 0.08 % 1,999,840 100,000 Federal Home Loan Banks 05/21/2014 0.08 % 99,989 800,000 Federal Home Loan Banks 05/30/2014 0.07 % 799,908 820,000 Federal Home Loan Banks 05/30/2014 0.07 % 819,906 2,535,000 Federal Home Loan Banks 05/30/2014 0.08 % 2,534,688 Page 1 500,000 Fannie Mae 06/03/2014 0.07 % 499,939 500,000 Federal Home Loan Banks 06/04/2014 0.09 % 499,924 1,500,000 Federal Home Loan Banks 06/04/2014 0.07 % 1,499,813 600,000 Freddie Mac 06/05/2014 0.07 % 599,924 426,000 Federal Home Loan Banks 06/11/2014 0.08 % 425,933 100,000 Federal Home Loan Banks 06/13/2014 0.07 % 99,986 200,000 Federal Home Loan Banks 06/13/2014 0.08 % 199,968 3,000,000 Federal Home Loan Banks 06/13/2014 0.08 % 2,999,544 430,000 Federal Home Loan Banks 06/13/2014 0.08 % 429,935 100,000 Freddie Mac 06/19/2014 0.08 % 99,982 190,000 Federal Home Loan Banks 06/20/2014 0.09 % 189,962 122,000 Federal Home Loan Banks 07/01/2014 0.10 % 121,969 100,000 Federal Home Loan Banks 07/02/2014 0.10 % 99,976 500,000 Federal Home Loan Banks 07/17/2014 0.09 % 499,866 TOTAL U.S. GOVERNMENT AGENCY SECURITIES 14,733,045 U.S. GOVERNMENT SECURITIES 11.78% 3,000,000 U.S. Treasury Note, 0.25% 04/30/2014 0.11 % 3,000,348 1,000,000 U.S. Treasury Note, 2.625% 06/30/2014 0.07 % 1,006,341 1,000,000 U.S. Treasury Note, 0.625% 07/15/2014 0.07 % 1,001,604 2,000,000 U.S. Treasury Note, 2.625% 07/31/2014 0.08 % 2,017,029 1,250,000 U.S. Treasury Note, 4.25% 08/15/2014 0.08 % 1,269,568 TOTAL U.S. GOVERNMENT SECURITIES 8,294,890 TOTAL SECURITY HOLDINGS - 101.11% 71,181,274 LIABILITIES, NET OF OTHER ASSETS - (1.11%) (781,378 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100.00% $ % OF NET ASSETS (a) Variable rate security - interest rate subject to periodic change As of March 31, 2014, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Page 2 Level 1 - None $- - Level 2 - Commercial Paper 39,790,371 Corporate Notes 8,362,968 U.S. Government Agency Securities 14,733,045 U.S. Government Securities 8,294,890 Level 3 - None - - Total $71,181,274 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/28/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/28/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/28/2014
